                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


JOSE LUIS LOPEZ-JAIME,                       2:19-CV-11010-TGB

                 Plaintiff,

                                       ORDER DENYING MOTION
      vs.                                  FOR TEMPORARY
                                         RESTRAINING ORDER,
DETROIT FIELD OFFICE                     GRANTING MOTION TO
REBECCA ADDUCCI,                          VACATE STAY, AND
SECRETARY DHS KIRSTJEN                 DISMISSING PETITION FOR
NIELSEN,                                 THE WRIT OF HABEAS
                                               CORPUS
                 Defendants.



 I.   Background

      On April 5, 2019, Jose Luis Lopez-Jaime filed an emergency

petition for the writ of habeas corpus (ECF No. 1) and an emergency

motion for a temporary restraining order preventing his removal from

the United States (ECF No. 2). Petitioner argued that his detention and

imminent removal from the country pursuant to a reinstated prior order

of removal from 1997 were unconstitutional. At first, Petitioner

contended that he had never been ordered removed, so there was no

removal order to reinstate under 8 U.S.C. § 1231. Alternatively,
                                  1
Petitioner argued that even if there was a prior order of removal from

1997, such orders could not legally be reinstated more than ten years

after they were originally executed. Finally, Petitioner argued that

reinstating a prior order of removal would violate his constitutional

rights because he would likely be tortured upon removal to his hometown,

Zacatecas, Mexico.

     In response, the government produced the prior order of removal

that it is seeking to reinstate, dated October 14, 1997. ECF No. 8-2.

Consequently, the facts do not support Petitioner’s first argument. As to

Petitioner’s second argument, the government responded that there is no

legal basis for the proposition that removal orders expire after ten years.

And in response to Petitioner’s last ground, the government contended

that the proper forum for claims of fear of torture is the Sixth Circuit

Court of Appeals. 8 U.S.C. § 1252(a)(4). In general, the government

argued that the district court has no jurisdiction to review Petitioner’s

claim under the provisions of 8 U.S.C. § 1252 because this section divests

the court of such jurisdiction.

     The Court heard oral argument on the motion for a temporary

restraining order on April 25, 2019. The Court gave Petitioner leave to


                                    2
file a supplemental brief with additional legal support for the argument

that the removal order expired ten years after it was executed for the first

time, which he did on May 2, 2019. ECF No. 12. The government

responded on May 9, 2019. ECF No. 13. Petitioner then filed a motion to

strike the government’s response. ECF No. 14. Having carefully

considered the parties’ arguments and the relevant authorities, the Court

DENIES Petitioner’s motion for temporary restraining order (ECF No.

2), DISMISSES the petition for the writ of habeas corpus (ECF No. 1),

and DENIES AS MOOT Petitioner’s motion to strike (ECF No. 14).

II.   Analysis

      Congress has acted to limit judicial review of certain actions of the

Attorney General in the immigration context. Section 1252(g) of Title 8

of the United States Code states that “notwithstanding . . . any habeas

corpus provision . . . no court shall have jurisdiction to hear any cause or

claim by or on behalf of any alien arising from the decision or action by

the Attorney General to commence proceedings, adjudicate cases, or

execute removal orders against any alien under this chapter.” Judicial

review is available under Congress’ scheme, but the authority to review

such immigration-related actions of the Attorney General lies not with


                                     3
federal district courts but with the circuit courts of appeals: “[R]eview of

an order of removal entered or issued” is limited to “a petition for review

filed with an appropriate court of appeals.” 8 U.S.C. § 1252(a)(5).

      In this case, Respondent seeks to reinstate a prior order of removal

pursuant to 8 U.S.C. § 1231(a)(5). That provision states, “If the Attorney

General finds that an alien has reentered the United States illegally after

having been removed or having departed voluntarily, under an order of

removal, the prior order of removal is reinstated from its original date

and is not subject to being reopened or reviewed . . . the alien shall be

removed under the prior order at any time after the reentry.” The courts

of appeals have jurisdiction to review questions of law arising from the

reinstatement of a removal order, in the same way that it has jurisdiction

to review the removal order itself. Villegas De La Paz v. Holder, 640 F.3d

650, 653 (6th Cir. 2010). Importantly, the Court notes here that the same

time limits to appeal removal orders appear also to apply to the time

limits to appeal reinstatement of those orders—30 days from “the date of

the final order.”1 See 8 U.S.C. § 1252(b)(1); see also Villegas De La Paz,



1 Ayala v. Sessions appears to suggest that, when an alien applies for withholding of
removal during a reinstatement proceeding, the time limit for appeal to the proper
circuit court of appeal begins to run on the date of the final order from the agency
                                         4
640 F.3d at 653; see also Ayala v. Sessions, 855 F.3d 1012, 1018 (9th Cir.

2017) (finding that the court of appeals has jurisdiction to review timely

appeals of reasonable fear determinations during reinstatement of prior

orders of removal).

      Though § 1252(g) limits the ability of federal district courts to grant

habeas corpus relief in the immigration context, the Supreme Court has

found that Congress cannot legally issue a blanket prohibition of judicial

review of allegedly unconstitutional detention. I.N.S. v. St. Cyr, 533 U.S.

289, 305 (2001). Section 1252’s scheme channeling jurisdiction over

reviews of removal orders through the circuit courts instead of as habeas

petitions through the district courts has repeatedly been found

constitutional, in part because it preserves some forum in which these

claims may be heard. Muka v. Baker, 559 F.3d 480, 483 (6th Cir. 2009)

(listing cases).

      In Petitioner’s initial filings, he alleged there was no prior order of

removal and that Respondent was therefore unconstitutionally detaining

him. Had Petitioner been correct that there was no prior order of removal,




concluding that the alien has not shown a reasonable fear of persecution. 855 F.3d at
1015.
                                         5
this Court could arguably have reviewed the legality of his detention as

a habeas corpus petition. Section 1252’s provisions apply to review of

orders of removal, and presumably an order of removal must exist in

order to be reviewed. Petitioner’s second argument, that the order of

removal expired ten years after Petitioner was removed from the country

for the first time (in 1998), and is therefore not legally capable of being

executed, is founded on the same reasoning. If the order of removal had

in fact expired, and was incapable of being reinstated, Petitioner might

have a colorable argument that § 1252 did not apply and therefore did

not strip the Court of jurisdiction to hear Petitioner’s claim.

     Unfortunately for Petitioner, the argument that the order of

removal expired is unsound and lacks legal support. Petitioner derives

his argument about the removal order’s ten-year validity period from 8

U.S.C. § 1182(a)(9)(A)(i)–(ii). These provisions state that persons

previously removed are inadmissible to the United States for a certain

time-period after being removed. But they do not say that, after that

period of time passes, persons previously removed suddenly become

admissible. Petitioner relies on a Ninth Circuit case, Li v. Eddy, 324 F.3d

1109 (9th Cir. 2003), to argue that the time-limit regarding


                                     6
inadmissibility also determines the length of time during which a

removal order may be reinstated. But his comparison falls short. In Li,

the court was not considering reinstatement of a prior order of removal.

Instead, the court read § 1182(a)(9)(A), which governs inadmissibility

periods, together with another provision of the same statute,

§ 1182(a)(6)(C)(i). That provision states that an alien who is present in

the United States “who arrives in the United States at any time or place

other than as designated by the Attorney General[] is inadmissible.” The

Ninth Circuit found that § 1182(a)(6)(C)(i) could not render an alien

inadmissible indefinitely because that would be inconsistent with the

inadmissibility time-periods set forth in (9)(A)(i)–(ii).Unlike Li, where

(6)(C)(i) was silent as to time-period, the Petitioner in this case must

contend with the statute providing for reinstatement of removal orders

“at any time after the reentry.” 8 U.S.C. § 1231(a)(5). The Court may not

disregard the specific language of the statute in favor of Petitioner’s

argument.

     Petitioner’s final argument is that he is eligible for withholding of

removal due to his fear of persecution in Zacatecas, Mexico, the area to

which he alleges he would be removed without intervention from the


                                    7
Court. Petitioner was previously “found ineligible” for asylum by an

immigration officer. He appealed that decision to an immigration judge,

who affirmed the officer’s determination. Petitioner’s Supplemental

Brief, ECF No. 12 PageID.64. Petitions for judicial review of asylum or

withholding of removal determinations by an immigration judge fall into

the category of claims that the district court does not have jurisdiction to

hear. First, where the true remedy a petitioner seeks is “withholding of

removal” rather than release from custody, the district court does not

have jurisdiction over the petition. Hamama v. Adducci, 912 F.3d 869,

875 (6th Cir. 2018). In addition, courts of appeals have exercised

jurisdiction over such requests for relief in the form of withholding of

removal, indicating Petitioner should seek intervention from the court of

appeals, not the district court. E.g. Andrade-Garcia v. Lynch, 828 F.3d

829, 834 (9th Cir. 2016) (“An IJ’s negative determination regarding the

alien’s reasonable fear makes the reinstatement order final, see 8 C.F.R.

§ 208.31(g)(1), and thus subject to review [by the court of appeals] under

8 U.S.C. § 1252.”); Ametaj v. D.H.S., No. 09-13417, 2009 WL 3012403, at

*3 (E.D. Mich. Sep. 17, 2009) (finding that the district court did not have

jurisdiction over Petitioner’s petition for review because “the denial of


                                     8
asylum and withholding of removal constitutes a final order of removal

for jurisdictional purposes” (alterations and quotation marks in original

omitted)). Accordingly, the proper forum for Petitioner’s request for

judicial review is the Sixth Circuit Court of Appeals.

     For the foregoing reasons, Petitioner’s Motion for Temporary

Restraining Order (ECF No. 2) is DENIED, his Petition for the Writ of

Habeas Corpus (ECF No. 1) is DISMISSED, and his Motion to Strike

Respondent’s Response (ECF No. 14) is DENIED AS MOOT. The

Court’s Order temporarily staying Petitioner’s removal (ECF No. 3) is

VACATED.

     SO ORDERED.

     DATED May 31, 2019.

                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                    9
